DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Pertinent Prior Art
Dhivya and Murugan, Effect of Simultaneous Substitution of Y and Ta on the Stabilization of Cubic Phase, Microstructure, and Li+ Conductivity of Li7La3Zr2O12 Lithium Garnet, Appl. Mater. Interfaces 2014, 6, 20, 17606–17615, Publication Date: September 29, 2014 (“DHIVYA”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DHIVYA.

	Regarding Claim 1, DHIVYA discloses a solid electrolyte, represented by the following compositional formula f Li7−xLa3−yYyZr2−xTaxO12 (x = 0.4, y = 0, 0.125, 0.25, and 0.5) (abstract), which anticipates claimed compositional formula (1): Li7-x (La3-zYz) (Zr2-xMx)012 (1) wherein x and z satisfy 0.00 < x < 1.10, and 0.00 < z < 0.15, and M is two or more types of elements selected from the group consisting of Nb, Ta, and Sb.
	Regarding Claim 2, DHIVYA discloses a method for producing a solid electrolyte comprising: a mixing step of mixing multiple types of raw materials containing metal elements included in the following compositional formula (1) (abstract, Experimental Section 2 p. 17607), thereby obtaining a mixture; a first heating step of subjecting the mixture to a first heating treatment thereby forming a calcined body (p. 17607, first heating step at 750°); and a second heating step of subjecting the calcined body to a second heating treatment thereby forming a crystalline solid electrolyte (p. 17607 second heating step from 750 to 1200°C for 18 hrs forming cubic and tetragonal phase) step represented by the compositional formula discussed above with respect to Claim 1, which anticipates claimed compositional formula (1): Li7-x (La3-zYz) (Zr2-xMX)012 (1) wherein x and z satisfy 0.00 < x < 1.10, and 0.00 < z < 0.15, and M is two or more types of elements selected from the group consisting of Nb, Ta, and Sb.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over DHIVYA.

	Regarding Claim 3, DHIVYA is relied upon as above with respect to the method for producing a solid electrolyte according to claim 2, wherein a heating temperature in the first heating step is lower than the temperature of the second heat step as claimed.
	DHIVYA does not disclose exemplify the claimed temperature range of 500°C or higher and 650°C or lower, instead conducting the first heating step at 750°C.
	However, DHIVYA discloses that during heat treatment, calcining including the release of crystalline water, occurred from 300-450°C, and sintering occurred above 750°C (p. 17610). 
	Before the earliest effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to utilize a first heating step above 450°C and below 750°C in order to effectively eliminate crystalline water during the calcining phase while staying below sintering temperatures. Accordingly, one of ordinary skill in the art would have found it obvious to have utilized a first heat treatment temperature within the claimed range of 500-650°C in order to conduct an effective first calcining phase to remove moisture from the crystal structure prior to sintering.
	Regarding Claim 4, DHIVYA is relied upon as above with respect to the method for producing a solid electrolyte according to claim 2.
	DHIVYA does not disclose a heating temperature in the second heating step is 800°C or higher and 1000°C or lower.  
	However, DHIVYA does teach that sintering occurs above 750°C (p. 17610), and phase transition from cubic to tetragonal occurs at around 800-900°C.
	Before the effective filing date of the claimed invention one of ordinary skill in the art would have found it obvious to have utilized a second heat treatment temperature within the claimed range of 800-1000°C in order to conduct a heat treatment that results in the tetragonal crystal structure as taught by DHIVYA.
	Regarding Claim 5, DHIVYA discloses the LLZO type solid electrolyte, doped with Y and La, may be used in lithium ion batteries. 
	While DHIVYA does not expressly state a composite body, comprising: an active material; and the solid electrolyte according to claim 1 that coats a part of a surface of the active material, this structure would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	It is well known in the art that lithium ion batteries and solid state lithium batteries that comprise a solid ceramic electrolyte may comprise a laminar structure in which the solid electrolyte coats at least part of the surface of the active material. The Office takes Official Notice of this well-known fact.
	One of ordinary skill in the art would have accordingly been motivated to utilize the electrolyte of DHIVYA in a lithium battery, and to have configured the electrolyte as a composite body, comprising: an active material; and the solid electrolyte according to claim 1 that coats a part of a surface of the active material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729